DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (drawn to a semiconductor device), Group 1, Species A (drawn to Fig. 3), and Group 2, Species B (drawn to Fig. 4) in the reply filed on 3/18/2022 is acknowledged.
Claims 6, 7, 10, 11, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2022.
Regarding claim 10, it is noted that the claim requires the features of “each of the plurality of second grooves extends in a first direction extending along the outer peripheral edge of the bonding region and are arranged at a predetermined interval in a second direction perpendicular to the first direction,” which is a feature not found in elected Species A of group 1. Rather, it is a feature of non-elected Group 1, Species B (drawn to Fig. 17). Since the claim is not drawn to the elected Group 1, Species A (drawn to Fig. 3 and requiring a groove to “surround a periphery of the bonding region such that [sic.] along the inner peripheral edge of the opening in plan view”), it is hereby withdrawn. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
“a periphery of the bonding region” appears to be intended as “the outer peripheral edge of the bonding region,” 
“the first groove surrounds a periphery of the bonding region such that along the inner peripheral edge of the opening in plan view,” has a grammatical/typographical error and appears to be intended as “the first groove surrounds a periphery of the bonding region along the inner peripheral edge of the opening in plan view,” or the like. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ootsuki (US 2016/0064346; herein “Ootsuki”).
Regarding claim 1, Ootsuki discloses in Fig. 19 (including similar features shown Figs. 7 and 18) and related text a semiconductor device comprising: 
a pad electrode (PD, see [0093]); 
 a surface protective film (PAS, see [0059]) covering the pad electrode and having an opening (OP1) exposing a part of the pad electrode; 
a bonding region (BU, see [0093]) located inside the opening in plan view; and 
a first groove (SLT, see [0093]) formed between an inner peripheral edge of the opening and an outer peripheral edge of the bonding region in plan view (see Fig. 19).
Regarding claim 2, Ootsuki further discloses wherein the first groove (SLT) surrounds a periphery of the bonding region such that along the inner peripheral edge of the opening (OP1) in plan view (see Fig. 19).
Regarding claim 8, Ootsuki further discloses wherein the surface protective film (PAS) is a silicon oxide film or a silicon nitride film (see [0080]). 
Regarding claim 12, Ootsuki further discloses a bonding wire (W, see [0065]) connected to the bonding region, wherein the bonding wire is electrically connected to the pad electrode in the bonding region.
Regarding claim 13, Ootsuki further discloses a sealing body (MR, see [0051]) sealing the pad electrode (PD), the surface protective film (PAS) and the bonding wire (W), wherein the first groove (STL) is filled with the sealing body.
Regarding claim 14, Ootsuki further discloses an interlayer insulating film (IL2, see [0062]) formed in contact with a bottom surface of the pad electrode, and the interlayer insulating film is composed of a Low-k film (see [0075]).
Regarding claim 15, Ootsuki further discloses a shape of the pad electrode (PD) is rectangular shape in plan view (see Fig. 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2003/0047794; herein “Watanabe”) in view of Ootsuki.
Regarding claims 1 and 3, Watanabe discloses in Fig. 1 and related text a semiconductor device comprising: 
a pad electrode (51/50/52, see [0049]); 
 a surface protective film (70, see [0050]) covering the pad electrode and having an opening (71, see [0050]) exposing a part of the pad electrode; 
a bonding region (region for bonding wire 75) located inside the opening in plan view; and wherein
the pad electrode is a first laminated film in which a first metal film (51), a second metal film (50), and a third metal film (52) are laminated in this order, 
the second metal film (50) is made of a material containing aluminum as a main component (see [0051]), and 
the first metal film and the third metal film (51 and 52) are made of materials containing titanium nitride as a main component (see [0051]).
Watanabe does not disclose 
a first groove formed between an inner peripheral edge of the opening and an outer peripheral edge of the bonding region in plan view.
In the same field of endeavor, Ootsuki teaches in Fig. 19 (including similar features shown Figs. 7 and 18) and related text a semiconductor device comprising
a first groove (SLT, see [0093]) formed between an inner peripheral edge of the opening (OP1 in PAS, see [0059]) and an outer peripheral edge of the bonding region (BU, see [0093]) in plan view (see Fig. 19)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watanabe by having a first groove formed between an inner peripheral edge of the opening and an outer peripheral edge of the bonding region in plan view, as taught by Ootsuki, in order to prohibit corrosion due to stress applied to the pad (see Ootsuki [0004] at least).
Regarding claim 4, the combined device shows wherein the third metal film is removed in the opening (Watanabe: 52 is removed in opening 71) and the first groove penetrates the second metal film and reaches an upper surface of the first metal film (Ootsuki: groove STL penetrates second metal film ALF and reaches first metal film BCF, see [0078]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ootsuki, as applied to claim 4 above, and further in view of Tsao et al. (US 2021/0050315; herein “Tsao”).
Regarding claim 5, Watanabe in view of Ootsuki does not explicitly disclose wherein a width of the first groove is 2µm or more and 10µm or less.
In the same field of endeavor, Tsao teaches in Fig. 1A-C and related text a semiconductor device with a a first groove (120r, see [0016]) formed between an inner peripheral edge of the opening and an outer peripheral edge of the bonding region in plan view (see Fig. 1B), wherein a width of the first groove is 2µm or more and 10µm or less (0.1 µm to 2.0 mm, see [0018], which overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watanabe and Ootsuki by having a width of the first groove is 2µm or more and 10µm or less, as taught by Tsao, in order to allow for acceptable degrees of stress relief and prohibit electrical shorting (see Tsao [0019] at least).
Note that the range disclosed by Tsao overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the width of the groove to be a result effective variable affecting physical and electrical characteristics of the device.  Thus, it would have been obvious to modify the device of Watanabe and Ootsuki to have the slot width within the claimed range in order to achieve the desired degree of stress relief and to allow for sufficient protection against electrical shorting, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuki as applied to claim 2 above, and in view of Matsumoto et al. (US 2012/0032323; herein “Matsumoto”).
Regarding claim 9, Ootsuki does not disclose wherein the surface protective film is a second laminated film in which a silicon oxide film or a silicon nitride film, and a polyimide film are laminated in this order.
In the same field of endeavor, Matsumoto teaches in Fig. 3 and related text a semiconductor device having a surface protective film (PAS and PI, see [0113]), the surface protective film is a second laminated film in which a silicon oxide film or a silicon nitride film, and a polyimide film are laminated in this order (see [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ootsuki by having the surface protective film is a second laminated film in which a silicon oxide film or a silicon nitride film, and a polyimide film are laminated in this order, as taught by Matsumoto, in order to improve protection of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 9,793,231) is cited for showing a bonding area with a groove (130) between an inner peripheral edge of an opening in a surface protective film (126) and an outer peripheral edge of the bonding region.
Jin et al. (US 2018/0182690) is cited for showing a bonding area with a groove (320) between an inner peripheral edge of an opening in a surface protective film (210) and an outer peripheral edge of the bonding region (center region of 202).
Tonegawa (US 2017/0092605) is cited for showing a bonding area with a groove (groove between PRO2 and OPM2) between an inner peripheral edge of an opening in a surface protective film (PRO1/PRO2) and an outer peripheral edge of the bonding region (OPM1/OPM2).
Shin et al. (US 2013/0234309) is cited for showing a bonding area with a groove (DIT1) between an inner peripheral edge of an opening in a surface protective film (GC1) and an outer peripheral edge of the bonding region (bonding region of PD1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/4/2022